DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 1-23 are pending.

Examiner’s Notes
	The claims have been analyzed under 35 U.S.C. 101 using the "2019 Revised Patent Subject Matter Eligibility Guidance" and is found to be subject matter eligible under 35 U.S.C. 101.  The claims have been found to be directed to a judicial exceptions but reciting additional elements that integrate the judicial exception into a practical application, thus satisfying the Step 2A Prong Two analysis.  Therefore, the claims qualify as eligible statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et a. (US Pub No 2017/0085562) in view of Sebastian et al. (US Pub No 2020/0145219).


With respect to claim 1, Schultz teaches a computer system for authentication using secure tokens, the computer system comprising computer memory, and a processor (e.g., biometric identification system 10 of Fig. 1 ¶ 0045) configured to: 
receive one or more data sets representing one or more biometric verification credentials (e.g., activate the biometric sensor to scan an aspect of a user’s physiology ¶ 0045); 
extract, from the one or more data sets, a data subset representing a constrained set of features identifying an individual (e.g., identify a central feature and at least two minutia of the user’s scanned physiology to generate a digital fingerprint string(s) ¶ 0045 & 0101); 
transform the constrained set of features in combination with one or more cryptographic keys to generate a digitally signed token (e.g., combine the digital fingerprint string(s) with a first cryptographic salt stored in the digital storage element to generate a first hash signature, teaching a digitally signed token ¶ 0045); and 
store the digitally signed token in a data storage resident on the mobile computing device (e.g., the first hash signature 32 is produced with the first cryptographic salt and is stored on the local system or smart device 12 for local verification ¶ 0045 & 0099); 
[], when processed by a third party computing device, indicates that one or more characteristics of the individual are verified by one or more parties associated with each cryptographic key of the one or more cryptographic keys (e.g., the third party computing device uses a second cryptographic hash signature produced using a second cryptographic salt associated with the server and this approach can be expanded to handle multiple third party server authentications by using yet another salt and producing yet another hash from the same input data ¶ 0105 and multiple third party applications using multiple cryptographic keys ¶ 0110-0113).
Sebastian teaches the store digitally signed token is the same token being processed by a third party computing device (e.g., generating a cryptographic key-pair and using the cryptographic key-pair for subsequent authentication with third party devices ¶ 0063, 0088, & 0091).  Therefore, based on Schultz in view of Sebastian, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sebastian to the system of Schultz in order to incorporate a distributed blockchain database approach that allows transactions to be permanently and immutably recorded in an openly shared ledger (¶ 0006).

With respect to claim 10, the Schultz further teaches wherein the third party computing device is able to access, or stores on local memory, one or more public keys corresponding to the one or more cryptographic keys, and during processing of the digitally signed token, validates that the digitally signed token is signed by at least one of the one or more public keys (e.g., validating the hash signature using a public key ¶ 0147).

The limitations of claims 11 and 21 are substantially similar to claim 1 above, and therefore these claims are likewise rejected.

The limitations of claim 20 are substantially similar to claim 10 above, and therefore the claim is likewise rejected.
Allowable Subject Matter
Claims 2-9 and 12-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-23 are allowed over prior arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Particularly, prior art Beigi (US Pub No 2015/0347734) discloses relevant methods for using biometric authentication for multiple third party applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHAU LE/Primary Examiner, Art Unit 2493